OPINION — AG — IN CONSIDERING 58 O.S. 1976 Supp., 912 [58-912], WHICH ESTABLISHES THE PROCEDURE FOR TERMINATION OF JOINT TENANCY OTHER THAN BY JUDICIAL PROCEDURE, ABSENT LEGISLATIVE CHANGE THAT PROVISION WHICH REQUIRES CERTIFICATION BY THE COUNTY ASSESSOR OF THE COUNTY WHEREIN THE REAL PROPERTY IS LOCATED THAT ALL OR A PORTION OF THE TRACT PRESCRIBED WAS ALLOWED AS HOMESTEAD TO THE AFFIANT AND THE DECEDENT IN THE YEAR OF DECEDENT'S DEATH IS AN ABSOLUTE AND MANDATORY REQUIREMENT WHICH MUST BE MET BY SURVIVING JOINT TENANT BEFORE HE MAY HAVE THE JOINT TENANCY TERMINATED AND HIS TITLE DEEMED MERCHANTABLE FOR ALL PURPOSES, UNLESS OTHERWISE DEFECTIVE. CITE: 68 O.S. 1976 Supp., 2409.1 [68-2409.1] (AMALIJA J. HODGINS)** OPINION NO. 88-504 (1988) **